Eishek, J.,
delivered the opinion of the court.
This was a petition filed by the appellees, as distributees of the estate of one Jonathan Carter, deceased, in the Probate Court of Holmes county, alleging that the appellant, as the executor of the last will and testament of the deceased, had sold two slaves, not bequeathed by the said will, and that the petitioners were entitled to the money arising from such sale. The defence relied on is, that other persons named as residuary legatees in a clause of the will, *174are entitled to said money. This defence is wholly without foundation. The residuary clause in the will embraces only the money arising from the sale of certain specified property, and money of the testator which might be on hand at his death, or might be realized from debts due to him, and not the proceeds of the sale of the slaves in question. These slaves were neither specially bequeathed, or directed to be sold, and consequently it cannot be contended, that either they, or the money arising from their sale, could pass, under the testator’s will. They were part of the estate not bequeathed, and consequently, if no sale had been made, they would have passed to the distributees, under the law; and it is hardly necessary to say, that the money arising from the sale, must take the same direction which the property would have taken.
Decree affirmed.